VAUGHN, Judge.
We have concluded that plaintiff should have exhausted the administrative remedies available to it instead of instituting this suit against the individuals named in the complaint. The Milk Marketing Order set out in the complaint was adopted and has been in effect since 1 October 1967. It seems to us that plaintiff’s attack is really directed at the interpretation of the order by the executive director of the North Carolina Milk Commission, (an entity not even a party to the lawsuit) as it relates to a particular product distributed by plaintiff. Defendants, as individuals, have no authority over the executive director and have threatened no action against plaintiff. As individuals, they cannot do so. Neither has the North Carolina Milk Commission taken action against plaintiff as result of the letter issued by the executive director.
We conclude that Judge Ervin’s order dismissing the action was proper and it is, therefore, affirmed.
Affirmed.
Judges Morris and Martin concur.